Exhibit99.5 REG TECHNOLOGIES INC. MANAGEMENT DISCUSSION AND ANALYSIS DATED December 29, 2008 The following discussion of the results of operations of the Company for the quarter ended October 31, 2008, and in comparison to the same period of the prior year, should be read in conjunction with the Company’s Audited Financial Statements and accompanying notes for the periods ended April 30, 2008 and Overall Performance We are engaged in the business of developing and building an improved axial vane-type rotary engine known as the Rand Cam™/RadMax® rotary technology (the "Technology" or the “Rand Cam™/RadMax® Engine”), used in the design of lightweight and high efficiency engines, compressors and pumps. Since no marketable product has yet been developed, we have not received any revenues from operations. As at October 31, 2008, the Company has working capital of $307,610 as compared to a working capital deficit of $72,135 as at October 31, 2007. For the six months ended October 31, 2008, the Company realized a net loss of $325,245 or $0.01 per share, as compared to net loss of $394,212 or $0.02 per share for the six months ended October 31, 2007. Selected Annual Information The following information is derived from our financial statements for each of the three most recently completed financial years: April 30, 2008 April 30, 2007 (restated) April 30, 2006 Net sales or total revenues $nil $nil $nil Net loss -per share undiluted -per share diluted (480,145 ) (641,453 ) (1,033,398 ) (0.02 ) (0.03 ) (0.04 ) (0.02 ) (0.03 ) (0. 04 ) Total assets 151,296 424,876 500,056 Total long-term financial liabilities $ nil $ nil $nil Cash dividends declared per share $ nil $ nil $nil Results of Operations The following discussion should be read in conjunction with the Interim Consolidated Financial Statements and Notes thereto included elsewhere herein. The Interim Consolidated Financial Statements have been prepared in accordance with Canadian GAAP. The Company is a development stage company engaged in the business of developing and building an improved axial vane-type rotary engine known as the Rand Cam/Direct Charge Engine ("RC/DC Engine" or “RadMax® / Rand Cam™”). The worldwide marketing and intellectual rights, other than in the U.S., are held by Rand Energy Group Inc., a subsidiary of the Company.The Company owns 5.7 million (directly or indirectly) shares of REGI U.S., Inc. (“REGI”) (a U.S. public company), and formerly controlled the Company by way of a voting trust arrangement, which was cancelled on April 30, 2008. REGI U.S., Inc. owns the U.S. marketing and intellectual rights. Rand Energy Group Inc. and REGI U.S., Inc. have a project cost sharing agreement whereby these companies each fund 50% of -1- the development of the Technology. As at October 31, 2008 Rand Energy Group Inc. owes Reg Technologies $1,870,536 (April 30, 2008 - $2,609,079) which will be fully repaid prior to royalty obligations due, and prior to dividends being paid to the owners of Rand Energy Group Inc. The Company’s direct investment in REGI U.S. Inc., together with its 51% ownership in Rand Energy Group Inc., gives it control over approximately 5,700,000 shares of REGI U.S. Inc., which shares had a value of approximately US$1,311,000 as of December 29, 2008. The Company can sell, through a registered broker, up to 224,000 shares of REGI U.S., Inc., being 1% of the issued shares, during any 90-day period. Results of Operations for the six months ended October 31, 2008 (“2008”) as compared to the six months ended October 31, 2007 (“2007”) The Company had a consolidated net loss of $325,245 in 2008 as compared to consolidated net loss of $394,212 for the same period in 2007. This decrease in net loss is mainly due to the deconsolidation of a subsidiary on April 30, 2008 and the exchange fluctuations as a result of a weakening Canadian dollar.Stock-based compensation decreased by $199,843 to $31,241 in 2008 as there were less options issued in 2008, while wages decreased by $112,652 to $29,200 in 2008 compared to $141,852 in 2007. Gain on issue by investee of its own shares decreased by $170,534 from $170,534 in 2007 to $nil in 2008. Since the Company de-consolidated a former subsidiary and now accounts for it as equity investment, non-controlling interest decreased by $603,379 to $nil in 2008.Research and development decreased by $55,055 from $124,243 in 2007 to $69,188 in 2008 and travel and promotion decreased by $96,826 from $102,543 in 2007 to $5,717 in 2008.This net decrease in operating expenses is a result of decreased activities in the
